Citation Nr: 1721800	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with inflammation at GE junction, evaluated as noncompensable prior to January 7, 2016, and as 10 percent disabling thereafter.

2.  Entitlement to an increased rating for a left ankle disability, evaluated as noncompensable prior to September 27, 2010, and as 10 percent disabling thereafter.

3.  Entitlement to an increased rating for lumbosacral strain, evaluated as 10 percent disabling prior to January 7, 2016, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his family


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1984 to July 1984, and active duty service from July 1986 to March 1992, and from February 2003 to September 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the pendency of the appeal, in an August 2011 rating decision, the RO increased the evaluation assigned for the Veteran's left ankle disability to 10 percent, effective from September 27, 2010.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status.

In October 2014, the case was remanded to schedule the Veteran for a videoconference hearing.  A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015, and a transcript of that hearing has been associated with the record.  

In November 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Following the November 2015 remand, in a June 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation assigned for the Veteran's lumbosacral strain disability to 20 percent, effective from January 7, 2016.  In addition, the AMC increased the evaluation assigned for the Veteran's GERD disability to 10 percent, effective from January 7, 2016.  In August 2016, the Veteran submitted a notice of disagreement with the June 2016 rating decision.  In his notice of disagreement, he indicated that he disagreed with the effective dates of the increased evaluations assigned for his lumbosacral strain and GERD disabilities.  In April 2017 correspondence, the RO informed the Veteran that his notice of disagreement pertaining to the June 2016 rating decision was not accepted because the effective date for increased evaluations for lumbosacral strain and GERD were already on appeal before the Board.  Thereafter, in an April 2016 statement, the Veteran indicated that he wanted to withdraw his August 2016 notice of disagreement concerning the effective dates of his service-connected lumbosacral strain and GERD disabilities.  The Veteran did not indicate that he wanted to withdraw his claims for increased ratings for his lumbosacral strain and GERD disabilities.  Therefore, the issues of entitlement to increased ratings for lumbosacral strain and GERD remain in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition, it appears from the record that the Veteran has submitted a notice of disagreement with issues pertaining to a December 2015 rating decision.  In that decision, the RO denied an increased rating for posttraumatic stress disorder (PTSD), and denied service connection for a right ankle sprain, hearing loss, and tinnitus.  However, the Board notes that the RO has not yet issued a statement of the case and the issues have not been perfected and certified to the Board.  Therefore, the issues are not currently before the Board, and no further consideration is necessary at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2015 remand directives, the Board notes that the Veteran was afforded VA examinations in connection with his service-connected left ankle and lumbar spine disabilities in January 2016.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left ankle and lumbar spine disabilities.

In addition, in the November 2015 remand, the Board noted that, during his June 2015 hearing, the Veteran indicated that his GERD disability had worsened and that he had emergency surgery to remove his gallbladder in March 2014.  The Board directed the AOJ to obtain records pertaining to the March 2014 surgical procedure to remove the Veteran's gallbladder and directed the AOJ to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected GERD disability.  Thereafter, the Veteran was afforded a VA esophageal conditions examination in January 2016.  However, the Board finds that the January 2016 VA examination was inadequate.  In particular, the examiner noted that he did not review the Veteran's claims file.  He indicated that he had only reviewed VA treatment records pertaining to the Veteran's GERD.  In fact, the examiner did not discuss the March 2014 private surgical procedure to remove the Veteran's gallbladder at all.  Therefore, a remand is necessary in order to afford the Veteran another VA examination. Stegall v. West, 11 Vet. App. 268, 271 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left ankle disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should discuss any impact that the service-connected left ankle disability has on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should discuss any impact that the service-connected lumbar spine disability has on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the GERD disability under the rating criteria.  In particular, the examiner should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In so doing, the examiner should comment on the impact, if any, that the Veteran's March 2014 private surgical procedure to remove the Veteran's gallbladder has on current GERD disability.  

The examiner should also indicate whether the Veteran has symptoms pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In addition, the examiner should discuss any impact that the service-connected GERD disability has on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




